




Exhibit 10.2


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
This First Amendment to Loan and Security Agreement (the “Amendment”) is dated
as of December 16, 2014, by and among (i) FIVE9, INC., a Delaware corporation
and FIVE9 ACQUISITION LLC, a Delaware limited liability company (collectively,
“Borrower”), (ii) FIFTH STREET FINANCE CORP., a Delaware corporation, as the
administrative agent for the Lenders (in such capacity, “Agent”), and (iii) the
lenders identified on the signature pages hereof (collectively, “Lenders”).
RECITALS
A.    Pursuant to that certain Loan and Security Agreement dated as of February
20, 2014, by and among Borrower, Agent and Lenders (the “Loan and Security
Agreement”), Borrower has received a Loan from Lenders in the maximum original
principal amount of Thirty Million Dollars ($30,000,000), as evidenced by
certain Notes executed by Borrower in favor of Lenders dated as of February 20,
2014.
B.    Borrower has requested, and Agent and Lenders have agreed, to modify the
Loan and Security Agreement, as set forth herein, subject to the terms and
conditions set forth herein below. All capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan and
Security Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to the following:
1.Modification of Loan and Security Agreement. Section 8.24 of the Loan and
Security Agreement is deleted in its entirety and replaced with the following:
“    8.24    Permitted Senior Debt. The Agent and Lenders acknowledge and agree
that Borrower entered into the Loan and Security Agreement dated as of March 8,
2013, as amended by that certain First Amendment to Loan and Security Agreement
dated as of October 18, 2013, that certain Consent and Second Amendment to Loan
and Security Agreement dated as of February 20, 2014, and that certain Third
Amendment to Loan and Security Agreement dated as of December 16, 2014 (as may
be further amended or otherwise modified), between Lead Borrower and City
National Bank (as such Person may be replaced, the “Senior Lender”), pursuant to
which Borrower incurred a secured senior revolving facility, ACH line facility
and term loan (as such revolving facility, ACH line facility and term loan may
be extended, modified, refinanced or renewed, the “Senior Debt”) in an amount
not to exceed Twenty-Seven Million Two Hundred Thousand Dollars $27,200,000
($20,000,000 of which is the revolving facility), which Senior Debt is subject
to a certain Subordination Agreement dated February 20, 2014, by and between the
Senior Lender and Agent, as amended by that certain First Amendment to
Subordination Agreement dated December 16, 2014 (as further amended from time to
time, the “Intercreditor Agreement”). Such Senior Debt shall be secured only by
the “Collateral” as such term is defined and used in the Intercreditor
Agreement.”
2.Ratification of Loan Documents and Collateral. Borrower hereby ratifies and
affirms each of the Loan Documents, as amended hereby, and agrees to perform
each obligation set forth in each of the Loan Documents, as amended hereby.
Except as specifically modified and amended herein, all terms,




--------------------------------------------------------------------------------




warranties, representations, conditions and covenants contained in the Loan and
Security Agreement and the other Loan Documents shall remain in full force and
effect. Any property or rights to or interests in property granted as security
in the Loan Documents shall remain as security for the Loan and the obligations
of Borrower in the Loan Documents.
3.Borrower Representations and Warranties. Borrower represents and warrants to
Agent and Lenders as of the date hereof that:
(a)The representations, warranties, certifications and agreements contained in
the Loan Documents are true, complete and accurate in all material respects as
of the date hereof provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.
(b)Borrower and, to Borrower’s knowledge, Agent and Lenders have performed all
of their respective obligations under the Loan Documents and Borrower has no
knowledge of the occurrence of any event which with the giving of notice, the
passage of time or both would constitute a Default or an Event of Default under
the Loan Documents.
(c)Borrower has no claim against Agent or Lenders and no offset or defense to
the payment or performance of the Obligations or any counterclaim or right to
rescission to enforcement of any of the terms of the Loan Documents.
(d)No voluntary actions or, to Borrower’s knowledge, involuntary actions are
pending against Borrower under the bankruptcy or insolvency laws of the United
States or any state thereof.
(e)The Loan Documents, as any of the same have been modified, amended and
restated, are the valid, legal and binding obligation of Borrower.
4.Covenants of Borrower. Borrower covenants to Agent and Lenders as follows:
(a)Borrower shall cause to be executed, delivered, and performed such additional
agreements, documents, and instruments as reasonably required by Agent to
effectuate the intent of this Amendment.
(b)Borrower fully, finally, and forever releases and discharges Agent and
Lenders, together with their respective successors, assigns, directors,
officers, employees, agents, and representatives from any and all actions,
causes of action, claims, debts, demands, liabilities, obligations, and suits,
of whatever kind or nature, in law or in equity (collectively, the “Claim”),
that Borrower has or in the future may have, whether known or unknown, but only
with respect to those Claims for which both of the following are true: (i) the
Claim is in respect to the Loan, the Loan Documents, or the actions or omissions
of Agent or Lenders in respect to the Loan or the Loan Documents, and (ii) the
Claim arises from events occurring prior to the date of this Amendment. It is
the intention of Borrower that the above release shall be effective as a full
and final release of each and every matter specifically and generally referred
to above.
5.Costs and Expenses. In accordance with Section 1.3(c) of the Loan and Security
Agreement, Borrower agrees to promptly pay all reasonable and out-of-pocket
fees, charges, costs and expenses (including reasonable attorneys’ fees and
expenses, accounting, consulting, brokerage or other similar professional fees
and expenses and travel expenses) incurred by the Agent and/or any Lender in
connection with any matters contemplated by or arising out of the Loan
Documents, including in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing of the transactions
contemplated therein and in connection with the continued administration of the
Loan Documents including any amendments, modifications, subordination or
intercreditor agreements, consents and waivers. All fees, charges, costs and
expenses for which Borrower is responsible pursuant hereto shall be deemed part
of the Obligations when incurred, payable upon demand and secured by the
Collateral.




--------------------------------------------------------------------------------




6.Conditions Precedent. Agent and Lenders shall not be bound by this Amendment
unless and until Agent has received (i) fully executed copies of this Amendment,
(ii) an amendment fee, for the ratable account of the Lenders, in an amount
equal to $25,000, and (iii) all reasonable costs and expenses of Agent and
Lenders in connection with this Amendment have been paid.
7.Miscellaneous.
(a)The Loan Documents as modified herein contain the entire understanding and
agreement of Borrower, Agent and Lenders with respect to the Loan and supersede
all prior representations, warranties, agreements, arrangements, and
understandings. No provision of the Loan Documents as modified may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
Agent, Lenders and Borrower.
(b)All references in the Loan Documents to the Loan and Security Agreement shall
mean the Loan and Security Agreement as hereby modified and amended. This
Amendment shall also constitute a Loan Document and all terms and conditions of
the Loan and Security Agreement (as modified herein) including, without
limitation, events of default, maturity dates and the miscellaneous provisions
set forth therein, including without limitation, consent to jurisdiction,
applicable law, and waiver of jury are incorporated herein as though set forth
in full and Agent and Lenders shall be entitled to the benefits thereof with
respect to this Amendment.
(c)This Amendment may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first above written.


BORROWER:


FIVE9, INC.,
a Delaware corporation
By:
 
/s/ Barry Zwarenstein
 
Name:
 
Barry Zwarenstein
 
Title:
 
CFO
 
 
 
 
 



FIVE9 ACQUISITION LLC,
a Delaware limited liability company
By:
 
/s/ David Hill
 
Name:
 
David Hill
 
Title:
 
President
 
 
 
 
 





[signatures continued on following page]










--------------------------------------------------------------------------------






AGENT:


FIFTH STREET FINANCE CORP.,
a Delaware corporation


By:    Fifth Street Management LLC,
a Delaware limited liability company,
its Agent


By: /s/ Ivelin M. Dimitrov                
Ivelin M. Dimitrov, Chief Investment Officer




LENDERS:


FIFTH STREET FINANCE CORP.,
a Delaware corporation


By:     Fifth Street Management LLC,
a Delaware limited liability company,
its Agent


By: /s/ Ivelin M. Dimitrov                
Ivelin M. Dimitrov, Chief Investment Officer




FIFTH STREET MEZZANINE PARTNERS V, L.P.,
a Delaware limited partnership


By:    FSMP V GP, LLC,
a Delaware limited liability company,
its General Partner


By: /s/ Bernard D. Berman                
Bernard D. Berman, Manager




